Title: To Thomas Jefferson from Robert Pollard, 22 February 1795
From: Pollard, Robert
To: Jefferson, Thomas



Sir
Richmond February 22d. 1795

Mr. Ross has just offered me Twenty shares in the James River Company at Eighteen shillings ⅌ pound provided the money can be paid him by the first of April next or sooner. This is the only chance I know of to purchace any number of shares together, but the time of payment being shorter than you contemplated, I did not choose to make a positive agreement with him untill I heard from you.
If you approve of his offer please write me by return of post. I am Sir Your most Obd.

Robert Pollard

